     Case 1:19-cv-00367-NONE-SKO Document 19 Filed 05/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY WILLIAM CORTINAS,                        No. 1:19-cv-00367-NONE-SKO (PC)
12                        Plaintiff,
13                                                   ORDER ADOPTING FINDINGS AND
             v.
                                                     RECOMMENDATIONS
14    VASQUEZ, et al.,
                                                     (Doc. No. 16)
15                        Defendants.
16

17          Plaintiff Larry William Cortinas is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 4, 2020, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s first amended complaint (Doc. No. 12) states a cognizable excessive force claim but

22   that remaining claims were not cognizable. (Doc. No. 14.) The judge granted plaintiff leave to

23   amend. (Id. at 6.)

24          On February 12, 2020, Plaintiff filed a second amended complaint. (Doc. No. 15.) Upon

25   screening, the magistrate judge found that the amended complaint states cognizable claims of

26   excessive force, sexual assault, and deliberate indifference pursuant to 42 U.S.C. § 1983, but it

27   fails to state cognizable claims under the Americans with Disabilities Act (ADA) or the

28   Rehabilitation Act. (Doc. No. 16 at 4-8.) The judge further found that plaintiff’s request to refer
     Case 1:19-cv-00367-NONE-SKO Document 19 Filed 05/11/20 Page 2 of 2


 1   criminal charges to the U.S. Attorney’s Office is not permissible. (Id. at 8.) Given plaintiff’s two

 2   opportunities to amend, the magistrate judge found that further amendment would be futile. (Id.

 3   at 1.)

 4            Accordingly, on March 23, 2020, the assigned magistrate judge filed findings and

 5   recommendations, recommending that plaintiff’s claims under the ADA and the Rehabilitation

 6   Act be dismissed, and that plaintiff’s request for a referral of criminal charges to the U.S.

 7   Attorney’s Office be dismissed. (Doc. No. 16.) The magistrate judge provided plaintiff 21 days

 8   to file objections to the findings and recommendations. (Id. at 9.) Plaintiff has not filed any

 9   objections and the time to do so has passed.
10            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

11   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

12   recommendations to be supported by the record and proper analysis.

13            Accordingly,

14            1.     The findings and recommendations filed on March 23, 2020 (Doc. No. 16) are

15                   adopted in full;

16            2.     Plaintiff’s claims under the Americans with Disabilities Act and the Rehabilitation

17                   Act are dismissed;

18            3.     Plaintiff’s claims of excessive force, sexual assault, and deliberate indifference to

19                   serious medical needs under 42 U.S.C. § 1983 are allowed to proceed;
20            4.     Plaintiff’s request for a referral of criminal charges to the U.S. Attorney’s Office is

21                   dismissed; and,

22            5.     This case is referred back to the assigned magistrate judge for further proceedings.

23
     IT IS SO ORDERED.
24

25       Dated:     May 10, 2020
                                                         UNITED STATES DISTRICT JUDGE
26
27

28

                                                         2
